Citation Nr: 1512485	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site in Fort Leavenworth, Kansas


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to March 1946.  He died in March 1966.  The Appellant is his son, who seeks benefits as next-of-kin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site in Fort Leavenworth, Kansas, which denied the Appellant's claim for a Government-furnished headstone or marker.

The Appellant filed a timely Substantive Appeal (VA Form 9) that was received by VA in March 2013, which requested a Board hearing at a local VA office.  In March 2013, VA contacted the Appellant concerning possible locations for the Board hearing.  After learning that the closest VA location was over a two-hour drive away, the Appellant decided to withdraw his hearing request.  He submitted a new VA Form 9 indicating he did not want a Board hearing that was received in April 2013.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2014). 


FINDING OF FACT

The Veteran died in March 1966, and is memorialized by a marked grave in a private cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter); see also VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (Oct. 6, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In this case, the essential facts are not in dispute.  The case rests on the interpretation and application of the relevant law.  Therefore, the notice provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2014); 38 C.F.R. § 38.620(a) (2014).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  

Subject to limited exceptions, VA is authorized to furnish a headstone or marker allowance for unmarked graves.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. §§38.630-38.633 (2014).  "The original purpose of the [headstone and marker] program, which began during the Civil War, was based on the principle that no veteran should lie in an unmarked grave."  73 Fed. Reg. 27462 (May 13, 2008).  

From October 18, 1978 until October 31, 1990, VA paid a headstone or marker allowance for purchase of a headstone or marker for placement on veterans' graves in private cemeteries; however, the allowance was eliminated November 1, 1990, with enactment of the Omnibus Budget and Reconciliation Act of 1990.  Id. at 27462-63.  

Prior to the passage in December 2001 of the Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103, VA was restricted by statute from furnishing a marker for an already marked grave.  However, Section 502 of Public Law 107-103 amended 38 U.S.C.A. § 2306 by adding subsection (d)(1), which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately-purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of veterans who died on or after the date of the law's enactment, which was December 27, 2001.  It was further indicated that the authority to furnish such a marker expired on December 31, 2006.  Public Law 109-461 extended this authority through December 31, 2007.  73 Fed. Reg. 27462, 27463 (May 13, 2008).

Under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 
110-157, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent.  Furthermore, Section 203(b) of Public Law 110-157 made the second marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of veterans who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker.  See 38 U.S.C.A. § 2306(d)(1), Effective and Applicability Provisions (2007 Acts. Pub.L. 110-157, Title II, § 203(b), Dec. 26, 2007, 121 Stat. 1833, providing that: "Notwithstanding . . . any other provision of law, the amendments [amending subsection (d) of this section] shall take effect as of November 1, 1990, and shall apply with respect to headstones and markers for the graves of individuals dying on or after that date.") (West 2014).  

Accordingly, as the law currently stands, the VA Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of a veteran, who is eligible for burial in a national cemetery or was entitled to retired pay at the time of death, who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  38 U.S.C.A. § 2306(d)(1) (West 2014).  In lieu of furnishing a headstone or marker, the Secretary may furnish, upon request, a medallion or other device of a design determined by the Secretary to signify the deceased's status as a veteran.  Id. at § 2306(e).  

Pursuant to the corresponding provisions of 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a veteran who (1) died on or after November 1, 1990, (2) is buried in a private cemetery, and (3) was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6).  

The Appellant claims entitlement to a VA marker for the grave of his father, who was a World War II veteran.  The Board does not dispute the Veteran's status as a veteran.  The Board also does not dispute that the Veteran was eligible for burial in a national cemetery, but instead was buried in a private cemetery.  However, the evidence shows that the Veteran died in March 1966 and is memorialized by a marked grave.  Because the Veteran died prior to the delimiting date of November 1, 1990 and is memorialized by a marked grave, the Board finds that the Veteran is not eligible for a Government-furnished headstone or grave marker under the criteria set forth in 38 U.S.C.A. § 2306 and 38 C.F.R. § 38.631.

The Board acknowledges the sympathetic nature of the Appellant's claim and appreciates the Veteran's honorable military service.  The Board, however, has no authority to award benefits not authorized by law, regardless of meritorious service.  See 38 U.S.C.A. §§ 511, 7104 (West 2014); see also Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (VA cannot "extend . . . benefits out of sympathy for a particular veteran" and further noting that a law that is plain is binding, and leaves nothing for interpretation.).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 433 (1992).

In sum, the applicable law states that, if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, VA can furnish another Government headstone or marker for the grave of the veteran only if the veteran died on or after November 1, 1990.  38 U.S.C.A. § 2306(d) (West 2014); 38 C.F.R. §§ 38.631(a) and (b) (2014).  Because the Veteran's death was prior to the date authorized by law, the Board finds that VA may not provide a Government-issued headstone or grave marker to the Appellant for placement on the Veteran's grave.  This is a case where the law is dispositive.  Given the foregoing, the Board has no choice but to deny the Appellant's claim based on the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a Government-furnished headstone or marker is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


